PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

CINQUIÈME SESSION (ORDINAIRE)

1924.
Le 30 août | Audience du 30 août 1924.
Rôle V. 1.
Présents :
MM. Loper Président,
Weiss, Vice-Président
Lord FINLAY,
MM. Ny#Horm,
Moore,
DE BUSTAMANTE, _
ALTAMIRA,
“ODA,
ANZILOTTI,
HUBER,
PESSGA,

M. CALOVANNI, Juge national.

AFFAIRE DES CONCESSIONS MAVROMMATIS EN
PALESTINE

entre le Gouvernement de la République hellénique, représenté
par Son Excellence M. Kapsambélis, ministre de Grèce à La Haye,

Demandeur,

et le Gouvernement de Sa Majesté britannique, représenté
par sir Cecil J. B. Hurst, K.C.B., K.C., Conseiller juridique
du Foreign Office,

Défendeur.

 
7 ARRÊT N° 2

EXCEPTION D’INCOMPETENCE SOULEVEE PAR LE
GOUVERNEMENT DE SA MAJESTE BRITANNIQUE

La Cour, composée ainsi qu'il est dit ci-dessus, après avoir
entendu les Parties en leurs observations et conclusions, a rendu
Varrét suivant : ‘

Point de fait.

Par requête introductive d'instance déposée au Greffe de la
Cour le 13 mai 1924, en conformité de l’article 40 du Statut et
.de l’article 35 du Règlement, le Gouvernement de la République
hellénique a introduit devant la Cour permanente de Justice
internationale une instance concernant le prétendu fait par le
Gouvernement de Palestine et, à sa suite, par le Gouvernement
de Sa Majesté britannique, en tant que Puissance mandataire
pour la Palestine, de refuser depuis 1921 de reconnaitre dans
toute leur étendue les droits résultant en faveur du sieur Mavrom-
matis, ressortissant hellène, des contrats et accords qu'il avait
passés avec les autorités ottomanes au sujet de concessions pour
certains travaux publics à exécuter en Palestine.

Cette requête conclut à ce qu'il plaise à la Cour dire et juger
qu’à tort le Gouvernement de Palestine et, à sa suite, le Gouver-
nement de Sa Majesté britannique, a refusé depuis 1921 de re-
connaître dans toute leur étendue les droits résultant en faveur
de M. Mavrommatis des contrats et accords qu'il avait passés
avec les autorités ottomanes au sujet des travaux sus-indiqués;
que le Gouvernement de Sa Majesté britannique est tenu à la
réparation du préjudice subi de ce chef par ledit sujet hellène
et évalué à la somme de £234.339 et aux intérêts à six pour cent
à compter du 20 juillet 1923, date à laquelle cette évaluation a
été faite.

Les conclusions ainsi prises ont été développées dans le Mémoire
présenté par le Demandeur à la Cour le 23 mai 1924. Il y est
spécifié que le Gouvernement grec, abandonnant une partie de
sa réclamation primitive relative aux travaux d'irrigation de
la vallée du Jourdain, limite sa demande à deux groupes de con-
cessions, savoir : celles concernant la construction et l’exploitation
d’un réseau de tramways électriques, la distribution de lumière
et d'énergie électriques et d’eau potable dans la ville de Jérusalem,
8 ARRÊT N° 2

et celles concernant la construction et l’exploitation de tramways
électriques, la distribution de lumière et d'énergie électriques
et d’eau potable dans la ville de Jaffa et l’arrosage de ses jardins
par les eaux El-Audjé.

Se référant aux raisons exposées dans le Mémoire, le Gouver-
nement hellénique y demande à la Cour de bien vouloir décider :

Quant aux concessions de Jérusalem :

1) Qu’ayant reçu un commencement d'application, le Gouver-
nement britannique, en sa qualité de Mandataire pour la Palestine,
a l'obligation de les maintenir en consentant à leur réadaptation
aux nouvelles conditions économiques du pays, ou de les racheter
en payant au réclamant une équitable indemnité;

2) Qu’ayant, en fait, déjà exercé son choix en rendant directe-
ment ou indirectement impossible l'exécution des travaux con-
cédés au réclamant, il doit lui payer une indemnité ;

3) Qu’en tenant compte de tous les éléments du préjudice causé
au réclamant, il lui sera alloué une juste et équitable indemnité
en lui adjugeant une somme de £121.045, augmentée des

intérêts à six pour cent courus depuis le 20 juillet 1923 jusqu'à
la date de Varrét.

Quant aux concessions de Jaffa:

1) Que le fait qu’elles ont été accordées aprés le 29 octobre 1914
n’autorise pas le Gouvernement britannique à les méconnaître ;

2) Que le fait qu’elles n’ont pas été confirmées par iradé impé-
rial — simple formalité ne constituant pas un acte arbitraire —
ne les prive pas de leur valeur internationale ;

3) Que si le Gouvernement britannique — en sa qualité de
Puissance mandataire pour la Palestine — est libre de ne pas
les maintenir, il a néanmoins l'obligation internationale d’in-
demniser leur bénéficiaire du préjudice qu'il lui a causé en dé-
cidant, comme il l’a fait, de ne pas l’autoriser à les exécuter ;

4) Qu’en tenant compte de tous les éléments du préjudice ainsi
subi par le réclamant, il lui sera alloué une juste et équitable
indemnité en lui adjugeant une somme de £113.204, augmentée
9 ARRÊT N° 2

des intérêts à six pour cent courus depuis le 20 juillet 1923 jusqu’à
la date de l’arrêt.

La requête introductive d'instance ayant été, aux termes de
l’article 40 du Statut, communiquée au Gouvernement de Sa
Majesté britannique, en date du 15 mai 1924, et le Mémoire hel-
lénique lui ayant été transmis le 31 mai, il informa la Cour, le
3 juin, qu'il trouvait nécessaire de soulever une exception prélimi-
naire concernant la juridiction de la Cour pour connaître de
l'affaire dont il s'agissait. D'accord avec le Gouvernement de
Sa Majesté britannique, le Président fixa le délai pour le dépôt
de l'exception au 16 juin.

A cette date, Agent du Gouvernement de Sa Majesté britan-
nique déposa au Greffe de la Cour une exception préliminaire
appuyée par un Contre-mémoire préliminaire au sujet de
l'affaire des concessions Mavrommatis en Palestine.

L’exception conclut à ce qu’il plaise à la Cour donner jugement
sur l’exception préliminaire déposée au nom du Gouvernement
de Sa Majesté britannique, et, sans entrer, pour le moment, dans
l'examen du fond de l'affaire, débouter le Gouvernement hellénique
de sa requête, et le Contre-mémoire préliminaire conclut en ex-
primant, au nom du Gouvernement de Sa Majesté britannique,
l’avis que le Gouvernement de la République hellénique devait
être débouté de l'instance qu’il avait introduite, et ce, parce que
la Cour n’avait pas juridiction pour connaître de l'affaire en ques-
tion.

L’Agent du Gouvernement de la République hellénique (étant
informé du dépôt de exception soulevée par le Gouvernement
britannique) demanda qu'il fût permis à son Gouvernement de
répondre par écrit à ladite exception.

Il fut invité à présenter cette réponse le 30 juin suivant.

Audit jour, Agent hellénique déposa, en conséquence, la réponse
de son Gouvernement au Contre-mémoire préliminaire britannique
sur la juridiction de la Cour. Cette réponse conclut en demandant
qu'il plaise à la Cour déclarer l'exception mal fondée, la rejeter,
retenir l’affaire pour statuer au fond.

À l’appui de leurs conclusions, les Parties ont placé divers docu-
ments sous les yeux de la Cour comme annexes à leurs Mémoire ou
Contre-mémoire préliminaire.

 
Io . ARRÊT N° 2

La Cour a en outre entendu dans ses audiences publiques tenues
les 15 et 16 juillet 1924 l'avocat du Gouvernement demandeur,
S. Exc. M. Nicolas Politis, et l’Agent du Gouvernement défendeur,
en leurs plaidoiries.

Point de droit.

C’est d’une exception tendant à son dessaisissement que la Cour
permanente de Justice internationale est appelée par le Gouverne-
ment de Sa Majesté britannique à connaître, au seuil de l'instance
soulevée par l'affaire des concessions Mavrommatis en Palestine.
La Cour n’a pas à rechercher quels sont, dans les divers systèmes
de procédure et dans les diverses terminologies juridiques, les
éléments spécifiques d’une telle exception ; elle n’a pas à se deman-
der notamment si compétence et juridiction, incompétence et fin
de non-recevoir, doivent être considérées toujours et partout comme
des expressions synonymes. Qu'il lui suffise de constater que la
portée très large de l'exception qu’elle est appelée à apprécier,
avant tout débat au fond, et dont l’examen ne saurait en aucune
manière préjuger l'issue de ce débat, a été précisée par les Parties
elles-mêmes, soit dans leurs Contre-mémoire provisoire et réponse,
soit dans les explications orales qui ont été présentées en leur nom.
Des documents placés sous les yeux de la Cour, des plaidoiries de
sir Cecil Hurst et de S. Exc. M. Politis, il ressort, en effet, que la
question préalable a résoudre n’est pas seulement de savoir si la
Cour puise dans la nature et dans l’objet de la contestation portée
devant elie le pouvoir d’en connaitre, mais encore de vérifier si les
conditions auxquelles est subordonné l’exercice de ce pouvoir se
trouvent réunies dans l’espèce.

Le fondement général de la compétence attribuée à la Cour per-
manente de Justice internationale est inscrit aux articles 34 et 36
du Statut, qui, d’une part, n’ouvrent l’accès de son prétoire qu'aux
seuls États ou Membres de la Société des Nations ; qui, de l’autre,
lui donnent qualité pour juger «toutes affaires que les Parties lui
soumettront ainsi que tous les cas spécialement prévus dans les
traités et conventions en vigueur ». |

Dans sa requête introductive d’instance, le Gouvernement
grec s’est appuyé sur : |
II ARRÊT N° 2

l’article 9 du Protocole XII annexé au Traité de paix de Lau-
sanne du 24 juillet 1923 ;

les articles Ir et 26 des termes du Mandat pour la Palestine
conféré à Sa Majesté britannique le 24 juillet 1922 ;

les articles 36, alinéa premier, et 40 du Statut de la Cour, et l’arti-
cle 35, alinéa 2, de son Règlement.

En l’espèce, les Parties sont d'accord pour reconnaître que l’arti-
cle 26 du Mandat rentre dans la catégorie des «cas spécialement
prévus dans les traités et conventions en vigueur», aux termes de
l’article 36 du Statut, et le Gouvernement britannique ne conteste
pas que la Cour ait été régulièrement saisie, en conformité de l’arti-
cle 40 du même Statut.

L'article 26 du Mandat contient la clause suivante :

«Le Mandataire accepte que tout différend, quel qu'il soit,
qui viendrait à s'élever entre lui et un autre Membre de la
Société des Nations, relatif à l'interprétation ou à l’application
du Mandat, et qui ne serait pas susceptible d’être réglé par
des négociations, soit soumis à la Cour permanente de Justice
internationale prévue par l’article 14 du Pacte de la Société
des Nations.»

Les conditions mises par l’artice 26 à l'acceptation de la juridic-
tion de la Cour, et dont l'absence la rendraït inopérante, se rencon-
trent-elies dans le litige porté devant la Cour ?

Avant de rechercher si l’affaire des concessions Mavrommatis
concerne l'interprétation ou l'application du Mandat et si, dès lors,
elle rentre, par sa nature et par son objet, dans la juridiction prévue
au texte reproduit ci-dessus, il est indispensable d'examiner si elle
satisfait aux autres prévisions, à toutes les autres prévisions de ce
texte. Est-on bien en présence d’un différend entre l’État manda-
taire et un autre Membre de la Société des Nations ? d’un différend
qui ne soit pas susceptible d’être réglé par des négociations ?

I.

Un différend est un désaccord sur un point de droit ou de fait,
une contradiction, une opposition de théses juridiques ou d’intéréts
entre deux personnes. Or, tel est certainement le caractère du litige
qui sépare actuellement la Grande-Bretagne et la Grèce. Cette
12 ARRÊT N° 2

dernière Puissance fait valoir son droit propre à ce que son ressor-
tissant, M. Mavrommatis, qui aurait été traité par les autorités
palestinienne ou britanniques d'une manière contraire à certaines
obligations internationales, dont le respect s’imposait, obtienne
de ce chef une indemnité du Gouvernement de Sa Majesté britan-
nique.

Dans l'affaire des concessions Mavrommatis, il est vrai que le
différend a d’abord été celui d’un particulier et d’un Etat, celui de
Mavrommatis et de la Grande-Bretagne ; puis, le Gouvernement
hellénique a pris l’affaire en mains ; le différend est alors entré dans
une phase nouvelle : il s’est porté sur le terrain international ; il a
mis en présence deux Etats; dès lors, la possibilité existe qu'il
relève désormais de la compétence de la Cour permanente de Justice
internationale.

L’article 26 du Mandat ne se contente pas, en effet, d’exiger, pour
attribuer juridiction à la Cour permanente de Justice internationale,
qu’elle se trouve en présence d’un différend à résoudre. Il faut encore
que ce différend existe entre la Puissance mandataire et un autre
Membre de la Société des Nations. Tel est incontestablement le
cas dans le litige actuel, puisque l'État demandeur, la Grèce, a
fait dès le premier jour, ainsi que la Grande-Bretagne, partie de la
Société des Nations. C’est un principe élémentaire du droit inter-
national que celui qui autorise l’État à protéger ses nationaux
lésés par des actes contraires au droit international commis
par un autre État, dont ils n’ont pu obtenir satisfaction
par les voies ordinaires. En prenant fait et cause pour l’un des
siens, en mettant en mouvement, en sa faveur, l’action diplomatique
ou l’action judiciaire internationale, cet État fait, à vrai dire, valoir
son droit propre, le droit qu’il a de faire respecter en la personne
de ses ressortissants, le droit international.

Il n’y a donc pas lieu, à ce point de vue, de se demander si, à
l'origine du litige, on trouve une atteinte à un intérêt privé, ce qui
d’ailleurs arrive dans un grand nombre de différends entre États.
Du moment qu'un État prend fait et cause pour un de ses nationaux
devant une juridiction internationale, cette juridiction ne connaît
comme plaideur que le seul État. La Grande-Bretagne et la Grèce
sont en face l’une de l’autre dans le différend auquel ont donné lieu
les concessions Mavrommatis ; cela suffit ; c'est un différend entre
deux États, au sens de l’article 26 du Mandat pour la Palestine.

 
13 ARRÊT N° 2

IT.

La seconde condition, par laquelle cet article définit et limite la
compétence de la Cour permanente, en ce qui concerne les diffcultés
soulevées par l'interprétation ou par l'application du Mandat, c’est
que le différend ne soit pas susceptible d'être réglé par des négociations.
On a nié qu’il en soit ainsi dans le présent litige ; et, refusant detenir
compte de la correspondance échangée avant 1924 par Mavromma-
tis et ses conseils avec les autorités britanniques, on a fait remar-
quer la rareté et le laconisme des communications ultérieures entre
les deux Gouvernements, qui paraissent exclure toute idée de négo-
ciation suivie. L’objection sera réduite à sa juste valeur si l’on con-
sidère que l’appréciation de l'importance et des chances de réussite
d’une négociation diplomatique est essentiellement relative. Une
négociation ne suppose pas toujours et nécessairement une série plus
ou moins longue de notes et de dépêches ; ce peut être assez qu’une
conversation ait été entamée ; cette conversation a pu être très
courte : tel est le cas si elle a rencontré un point mort, si elle s’est
heurtée finalement à un non possumus ou à un non volumus péremp-
toire de l’une des Parties et qu’ainsi il est apparu avec évidence que
le différend n'est pas susceptible d'être réglé par une négociation diplo-
matique. Tel peut être encore le cas, dans certaines circonstances,
si les conversations entre gouvernements ne sont que la suite de
négociations antérieures entre un particulier et un gouvernement.

Il est vrai que l'État ne se substitue point à son ressortissant, qu’il
fait valoir son propre droit et que, partant, dans les négociations
diplomatiques peuvent intervenir des considérations étrangères à
la discussion qui avait eu lieu auparavant entre l’individu et les
autorités compétentes. Mais si les négociations diplomatiques entre
les gouvernements ont eu leur point de départ dans les discussions
antérieures, il se peut très bien que celles-ci aient été de nature à
rendre superflue une discussion nouvelle des points de vue qui sont
à la base du différend. On ne saurait, à cet égard, poser aucune règle
générale et absolue ; c'est une question d'espèce. Danslelitige actuel,
la discussion entre M. Mavrommatis ou ses représentants, d'un
côté, et les autorités palestiniennes ou britanniques, de l’autre,
avait porté exactement sur les points que le Gouvernement grec
entendait faire valoir, et qu’en effet il a fait valoir, vis-à-vis du
I4 ARRÊT N° 2

Gouvernement britannique au sujet de la reconnaissance des con-
cessions Mavrommatis. Et les négociations entre l'intéressé et les
autorités se sont toujours déroulées dans le cadre d’actes internatio-
naux, plus tard invoqués par le Gouvernement grec dans les démar-
ches qu’il a entreprises auprés du Gouvernement de Sa Majesté
britannique. Cela résulte de l’ensemble de la correspondance pla-
cée sous les yeux dela Cour, et notamment dela lettre que le Foreign
Office a adressée le r avril 1924 à la Légation de Grèce à Londres et
où se trouvent précisées toutes les questions qui avaient antérieu-
rement fait l’objet de discussions entre l’intéressé et le Colonial
Office. Que le Gouvernement grec se soit placé à ce point de vue, cela
ressort de ce fait, entre autres, qu'il s'était associé aux démarches de
son ressortissant en transmettant au Foreign Office la lettre que
M. Mavrommatis avait adressée à la Légation de Grèce le 18 décem-
bre 1922. Les lettres en date du 22 janvier et du 2 février 1923, adres-
sées par M.G. Agar Robartes, du Foreign Office, à M. Mélas, secrétaire
de la Légation de Grèce à Londres, avaient d’ailleurs fait voir au
Gouvernement grec que le Gouvernement britannique était peu
disposé à poursuivre avec lui une négociation directe au sujet de
la réclamation de son ressortissant. Un an après, le 26 janvier 1924,
la Légation de Grèce à Londres s’est adressée au Foreign Office
aux fins de savoir si, dans l’opinion du Gouvernement britannique,
‘«iln’était pas possible de satisfaire aux réclamations de M.Mavrom-
matis », ou de les soumettre à l’arbitrage soit d’un membre de la
Haute Cour de Justice, soit d'un tribunal dont le président, à
défaut d'accord entre les Parties, serait désigné par ce gouvernement
lui-même. Et la note en réponse du secrétaire d'État aux Affaires
étrangères de Sa Majesté britannique, en date du 1° avril 1924,
fut considérée par la Grèce comme une fin de non-recevoir.
. Cette note, d’ailleurs, est encore d’une grande importance à un
autre point de vue. Elle tend, en effet, à démontrer le caractère
officiel de la correspondance qui avait eu lieu au sujet des conces-
sions Mavrommatis entre la Légation de Grèce à Londres et le
Foreign Office ou certains de leurs fonctionnaires. C’est ainsi que
la note du secrétaire d'État se réfère expressément à la note, men-
tionnée ci-dessus, signée par M. Collas le 26 janvier 1924 ; et que
celle-ci, à son tour, vise la lettre que M. Robartes avait adressée
à M. Mélas le 2 février 1923. Il convient d’ailleurs de remarquer que
toute cette correspondance porte les timbres d'enregistrement de la
Légation et du Foreign Office.
15 ARRÊT N° 2

C'est sur ces entrefaites que le Gouvernement grec, estimant que
les négociations n'étaient désormais plus susceptibles d'aboutir,
et tenant d’ailleurs compte d’une suggestion que les avoués de
M. Mavrommatis avaient faite à la Légation de Grèce à Londres par
leur lettre du 1° avril 1924, a envoyé au Foreign Office une dépêche
en date du 12 mai 1924 informant le Gouvernement de Sa Majesté
britannique de sa résolution de porter le différend devant la Cour,
ce qu'il à fait — sans doute vu l’imminence de la session ordinaire
de celle-ci — en déposant, dès le jour suivant, la requête intro-
ductive d'instance au Greffe.

La Cour se rend bien compte de toute l'importance de la règle sui-
vant laquelle ne doivent être portées devant elle que des affaires qui
ne sont pas susceptibles d’être réglées par négociations ; elle recon-
naît, en effet, qu'avant qu’un différend fasse l’objet d’un recours en
justice, il importe que son objet ait été nettement défini au moyen
de pourpariers diplomatiques. Cependant, pour l'application de
cette règle, la Cour ne peut pas se dispenser de tenir compte, entre
autres circonstances, de l'appréciation des États intéressés eux-
mêmes, qui sont le mieux placés pour juger des motifs d'ordre
politique pouvant rendre impossible la solution diplomatique d’une
contestation déterminée. Lorsque les pourparlers entre le particu-
lier et les autorités ont déjà — comme en l’espèce — précisé tous
les points en discussion entre les deux gouvernements, il serait
peu compatible avec la souplesse qui doit caractériser les relations
internationales, d’obliger ces gouvernements à renouveler une dis-
cussion qui a déjà eu lieu en fait et dont ils font état. Il convient d’ob-
server à ce propos que le Foreign Office, dans sa réponse du 1°" avril,
constate que le département compétent auquel les négociations
avaient été confiées, avait consacré à l’affaire un examen complet
et approfondi.

III.

La Cour doit maintenant considérer la condition que l’article 26
du Mandat met à sa juridiction en exigeant que le différend soit
relatif «a l'interprétation ou à l'application des dispositions du Man-
dat». Le différend peut être quelconque ; les termes de l’article,
à cet égard, sont aussi compréhensifs que possible (fout différend,
quel qu'il soit — any dispute whatever) ; mais, dans tous les cas, il
16 ARRÊT N° 2

doit être relatif à l'interprétation ou à l’application des disposi-
tions du Mandat.

Ii y a lieu, tout d’abord, de préciser quel est l'examen que la
Cour, aux termes de l’article 36, dernier alinéa, de son Statut,
doit entreprendre pour arriver à la conclusion que le différend qui
lui est soumis est ou n’est pas relatif à l'interprétation ou à l’appli-
cation du Mandat et que, partant, de ce chef, il rentre ou ne rentre
pas dans la juridiction qui lui revient en vertu de l’article 26. Ni
le Statut, nile Règlement ne contiennent aucune disposition relative
à la procédure à suivre dans le cas où la juridiction serait contestée
in limine litis. Dans ces circonstances, la Cour est libre d'adopter
la règle qu’elle considère comme la plus appropriée à la bonne admi-
nistration de la justice, à la procédure devant un tribunal interna-
tional, et la plus conforme aux principes fondamentaux du droit
international.

C’est pourquoi la Cour, en considération du fait que sa juridic-
tion est limitée, qu’elle se fonde toujours sur le consentement du
défendeur et ne saurait subsister en dehors des limites dans lesquelles
ce consentement a été donné, ne croit pas pouvoir se contenter d’une
conclusion provisoire sur le point de savoir si le différend relève
des dispositions du Mandat. Elle constatera, avant de statuer sur
le fond, que le différend qui lui est soumis, tel qu’il se présente actuel-
lement et sur la base des faits établis en ce moment, tombe sous
l'application des dispositions du Mandat. En effet, c’est seulement
pour ces différends que le Mandataire a accepté la juridiction de
la Cour.

Il est vrai que, dans son Avis consultatif n° 4, concernant les
décrets de nationalité en Tunisie et au Maroc (zone française),
la Cour, appelée à se prononcer sur une exception d’incompétence,
a déclaré que la compétence du Conseil de la Société des Nations
doit être admise dès que les titres d'ordre international invoqués
par les Parties sont de nature à permettre la conclusion provisoire
qu’ils peuvent avoir une importance juridique pour le différend.

Dans cette affaire, il s'agissait d’une exception basée sur le para-
graphe 8 de l’article 15 du Pacte et visant à écarterla compétence très
générale que le paragraphe premier attribue au Conseil de la Société
des Nations, comprenant tous les différends susceptibles d’entraîner
une rupture. Par contre, dans le cas actuel, l'exception de juridic-
tion, soulevée par le Gouvernement britannique, se rapporte à une
17 . ARRÊT N° 2

juridiction limitée à certaines catégories de différends qui sont déter-
minées par un critère juridique (interprétation et application des
termes du Mandat} et tend, en conséquence, à faire prévaloir la .
règle générale d’après laquelle les Etats sont libres de soumettre
ou de ne pas soumettre leurs différends à la Cour.

Le différend soumis à la Cour par la requête du Gouvernement
grec porte sur le point de savoir si c’est à tort que le Gouvernement
de Palestine et, à sa suite, le Gouvernement britannique ont refusé
depuis 192r de reconnaître dans toute leur étendue les droits résul-
tant en faveur de M. Mavrommatis des contrats et accords qu’il
avait passés avec les autorités ottomanes au sujet de certains
travaux.

À l'appui de sa requête, le Gouvernement grec invoque l’article rr
du Mandat, dont la teneur est la suivante :

«L’Administration de la Palestine prendra toutes mesures
nécessaires pour sauvegarder les intérêts de la communauté
concernant le développement du pays et, sous réserve des
obligations internationales acceptées par le Mandataire, elle
aura pleins pouvoirs pour décider quant à la propriété ou au
contrôle public de toutes les ressources naturelles du pays
ou de travaux et services d’utilité publique déjà établis ou
à y établir. Elle y introduira un régime agraire adapté aux
besoins du pays, en ayant égard, entre autres choses, aux
avantages qu’il pourrait y avoir à encourager la colonisation
intense et la culture intensive de la terre.

«L’Administration pourra, dans la mesure où elle n’agira
pas directement, s'entendre avec l’organisme juif mentionné
à l’article 4, pour effectuer ou exploiter, dans des conditions
justes et équitables, tous travaux et services d’utilité publique
et pour développer toutes les ressources naturelles du pays.
Dans ces accords, il sera entendu qu'aucun des bénéfices
distribués directement ou indirectement par cet organisme ne
devra dépasser un taux raisonnable d'intérêt sur le capital et
que l'excédent de bénéfice sera utilisé par lui au profit du
pays et d’une manière approuvée par l'Administration. »

Il s’agit de savoir si le différend ci-dessus visé doit être résolu sur
la base de cette disposition. Pris dans son ensemble, l’article rz
a pour objet de régler les pouvoirs de l’ Administration de la Pales-
tine en ce qui concerne : 4) la propriété et le contrôle public des res-
18 ARRÊT N° 2

sources naturelles du pays et des travaux et services d’utilité pu-
blique ; 6) l'introduction d’un régime agraire adapté aux besoins
du pays; c) les ententes avec l'organisme juif pour effectuer ou
exploiter, dans des conditions justes et équitables, tous travaux
et services d'utilité publique et pour développer toutes les ressources
naturelles du pays.

La Cour croit devoir fonder le présent arrêt surtout sur la première
partie de l’alinéa premier de l’article rz. _

Après une phrase d'introduction énonçant d’une manière générale
la tâche essentielle de l'administration publique qui consiste à
prendre « toutes les mesures nécessaires pour sauvegarder les inté-
rêts de la communauté concernant le développement du pays »,
l’article 11 continue en disant que l'Administration de la Palestine
«aura pleins pouvoirs pour décider quant à la propriété ou au
contrôle public de toutes les ressources naturelles du pays où
des travaux et services d’utilité publique déjà établis ou à y
établir » — shall have full power to provide for public ownership
or control of any of the natural resources of the country or of the
public works, services and utilities established or to be established
therein.

La Cour est d’avis que, d’aprés le texte francais, les pouvoirs
ainsi attribués à l’Administration de la Palestine peuvent com-
prendre toutes sortes de décisions relatives à la propriété publique
et toute forme de contrôle que Administration peut exercer, soit
sur exploitation des ressources naturelles du pays, soit sur les
travaux et services d'utilité publique. Une interprétation qui limi-
terait la portée de ces pouvoirs à quelques-unes seulement des
mesures que l'Administration peut prendre relativement à la pro-
priété publique, ou à quelques-unes seulement des formes dans
lesquelles s'exerce le contrôle public sur les activités dont il est
question, bien que n’étant pas exclue de la formule très générale
du texte français, n’en découle pas naturellement : en ce sens, la
faculté d'accorder des concessions ayant pour objet l'exploitation
des ressources naturelles du pays ou des travaux et services d'utilité
publique, ainsi que la faculté d'annuler ou de résilier les concessions
existantes, pourraient rentrer dans le cadre du texte français de
la disposition dont il s’agit.

Le texte anglais, au contraire, paraît avoir un sens plus restreint.
Il vise l'acquisition de la propriété publique (public ownership) ou
le public control sur toutes les ressources naturelles du pays ou sur
19 ARRÊT N° 2

les travaux et services d'utilité publique déjà établis ou à y
établir.

La propriété publique (public ownership) n'étant pas en jeu dans
l'espèce, la Cour a porté toute son attention sur l’interprétation
du terme public control. Elle a constaté que le mot control peut
-comporter un sens très large, mais que, rapproché de l’expression
public ownership, il paraît indiquer plutôt les différentes modalités
de mainmise ou d’ingérence de l Administration publique dans des
entreprises qui ne sont pas un objet de propriété publique.

La Cour estime que, placée en présence de deux textes investis
d'une autorité égale, mais dont l’un paraît avoir une portée plus
étendue que l’autre, elle a le devoir d'adopter l'interprétation res-
treinte qui peut se concilier avec les deux textes et qui, dans cette
mesure, correspond sans doute à la commune intention des Parties.
Cetteconclusion s'impose,enl’espèce,avecd’autant plus de force qu’il
s’agit d’un acte réglant les obligations de la Grande-Bretagne en
tant que Puissance mandataire pour la Palestine et dont le texte
primitif a probablement été rédigé en anglais.

Les concessions Mavrommatis comme telles sont en dehors de
l’article 11, mais la question soumise à la Cour est celle de savoir si,
en accordant les concessions Rutenberg, qui portent, au moins en
partie, sur les mémes objets, les autorités palestiniennes et britan-
niques ont méconnu les engagements internationaux contractés
par le Mandataire et dont la Grèce pourrait réclamer le bénéfice.

Le lien qui unit les concessions Rutenberg et celles de Mavromma-
tis, résultant de l'identité partielle de l’objet, apparaît comme re-
connu par ce fait que les autorités palestiniennes et britanniques,
saisies de la question de la validité de ces dernières, avaient
invité Vintéressé à s’entendre avec lorganisme sioniste et avec
M. Rutenberg.

Si Jes concessions Rutenberg tombent sous l’application de l’ar-
ticle 1x, le différend relève sans doute de cet article.

Dans cet ordre d’idées, la Cour se trouve dans la nécessité de déter-
miner si l'octroi des concessions Rutenberg a donné lieu à l’acquisi-
tion ou exercice du public control dans le sens ci-dessus visé.

Si l’on prend l'expression public control par opposition à private
control dans le sens très restreint d’« entreprise publique » par opposi-
tion à «entreprise privée » contrôlée par les pouvoirs publics, les
20 ARRÊT N° 2

concessions Rutenberg ne sauraient être considérées comme ayant
conféré à l'Administration de la Palestine le public control sur les
services concédés. |
Mais il ne semble pas exact d'affirmer que l’expression anglaise
public control ne vise que les cas où le gouvernement prend en mains
et dirige lui-même des entreprises quelconques. L'expression est
également employée pour indiquer certaines formes d’ingérence de
l'État dans des entreprises d’ailleurs privées. Même dans ces cas,
ce n’est pas le mot control, dans son sens général, qui peut être
employé pour caractériser à peu près tous les actes de l'autorité
publique ; il s'agit toujours de mesures d’une nature spéciale, visant
un système de politique économique qui consiste à superposer,
d'une manière ou de l’autre, l’autorité publique à l’action privée.
Ce sens plus large de l’expression anglaise paraît être le seul qui
n’annule pas l’expression «contrôle public» du texte français : il
n’est guère possible d'entendre cette dernière comme visant exclu-
sivement le cas où une administration publique prend elle-même
“l’entreprise en mains. C’est ainsi que même l'octroi d’une conces-
sion d'utilité publique à un individu ou à une société peut être ac-
compagné de mesures qui sont un exercice du public control.

À ce point de vue, il y a lieu d'observer que l’article 28 des conces-
sions Rutenberg stipule formellement que l'exploitation de la
société établie aux termes de la concession sera reconnue comme
une entreprise d'utilité publique sous Government control: il ne
serait pas exact de comprendre cette disposition comme réservant
le droit, pour le Gouvernement, de prendre, si bon lui semble, le
control de l’entreprise; ce Government control semble plutôt
être lié avec la reconnaissance de l’entreprise comme étant d'utilité
publique. Et il est évidemment d’une nature différente de la sur-
veillance que l'Administration de la Palestine peut exercer sur
la gestion financière de la société concessionnaire aux termes de .
l'article 36 des concessions.

Ainsi encore, on peut observer que les consessions en question
ont été octroyées à une société que M. Rutenberg s’engageait à
former, et dont les statuts, d’après l’article 2 de l’accord relatif
à l'octroi de la concession pour le Jourdain et à l’article 34 de la
concession pour Jaffa, devaient être approuvée par le Haut Commis-
saire pour la Palestine, d'accord avec l'organisme juif mentionné
dans le Mandat.
- 2I ARRÊT N° 2

Pour se rendre compte de la portée de cette disposition, il faut
rappeler que l'organisme juif dont il est question est ainsi décrit

par l'article 4 du Mandat :

«Un organisme juif conve-
nable sera officiellement
reconnu et aura le droit de
donner des avis à l’Adminis-
tration de la Palestine et de
coopérer avec elle dans toutes
questions économique, socialés
et autres, susceptibles d’affecter
‘l'établissement du foyer na-
tional juif et les intéréts de la
population juive en Palestine,
et, toujours sous réserve du
contrôle de l’Administration,
d'aider et de participer au
développement du pays.

« L'organisation sioniste sera
reconnue comme étant l’orga-

“An appropiate Jewish
agency. shall be recognised as
a public body for the purpose of
advising and co-operating with
the Administration of Pale-
stine in such economic, social
and other matters as may affect
the establishment of the Jewish
national home and the interests
of the Jewish population in
Palestine, and, subject always
tothecontrolofthe Administra-
tion, to assist and take part in
thedevelopmentofthecountry.

“The Zionist organisation ...
shall be recognised as such

nisme visé ci-dessus ....» agency.”

Il résulte de ce texte que l’organisme juif est un véritable orga-
nisme public, étroitement lié à l'Administration de la Palestine,
chargé de coopérer avec elle et, sous son contrôle, au développement
du pays. Les mots employés dans l’alinéa 2 de l’article 11 pour
indiquer l’activité de l’organisme juif sont les mêmes que ceux
employés dans l'alinéa premier pour indiquer l’objet des pouvoirs
attribués à l'Administration de la Palestine. Il s’agit évidemment
d’un programme de politique économique que l'Administration peut
réaliser, soit directement, soit par l'entremise d’un organisme public
agissant sous son contrôle. |

La conclusion qui paraît se dégager des considérations précé-
dentes est que, par les concessions Rutenberg, l'Administration de
la Palestine a appliqué le système de public control dans le but de
développer les ressources naturelles du pays et d'effectuer des tra-
vaux et services d'utilité publique. De ce chef, lesdites concessions
pourraient tomber sous l’article 11 du Mandat.

Mais, même si quelque doute subsistait à cet égard, la Cour croit
22 ARRÊT N° 2

devoir passer outre en vue d’un passage dans le Contre-mémoire
préliminaire déposé au nom du Gouvernement de Sa Majesté
britannique le 16 juin 1924 et qui contient une déclaration qui, quel
qu'ait été l’ordre d’idées dans lequel elle a été faite, vise directe-
ment les relations entre les concessions Rutenberg et l’article 11

du Mandat. Ce passage est ainsi conçu :

‘The concessions granted to
Mr. Rutenberg in September,
1921, for the development of
electrical energy and water-
power in Palestine (Annex to
the Greek Case, pp. 21—52)
were obliged to conform to this
Article rz, and it would have
been open to any Member of
the League to question provi-
sions in those concessions which
infringed theinternational obli-
gations which His Britannic
Majesty as Mandatory for
Palestine had accepted.’

«Les concessions accordées
en septembre 1921 à M. Ruten-
berg pour le développement de
l'énergie électrique et de la
force hydraulique en Palestine
(Annexe au Mémoire grec,
pages 21 à 52) ont obligatoire-
ment dû être faites en confor-
mité de l’article 11 et il eût
été loisible à tout Membre de
la Société demettre en question
toute stipulation de ces conces-
sions qui eût porté atteinte
aux obligations internationales
assumées par Sa Majesté bri-

tannique en qualité de Manda-
taire pour la Palestine. »

La mention expresse des «obligations internationales acceptées
par le Mandataire » rend évident que cette déclaration se réfère
au premier alinéa de l’article x1.

D'un autre côté, la plaidoirie de l’Agent britannique contient ce
qui suit :

« L'article 11 stipule, dans sa première partie, dont j’ai donné lec-
ture, que le Gouvernement de la Palestine peut lui-même développer
ces ressources naturelles. Il aura pleins pouvoirs pour décider quant
à la propriété ou au contrôle public des ressources naturelles du
pays, sous réserve des obligations internationales acceptées par
le Mandataire. Suit un deuxième alinéa, qui permet à l’Administra-
tion de «s’entendre avec l’organisme juif » — c’est-à-dire l’organi-
sation sioniste qui avait été mentionnée dans une section antérieure
du Mandat — «pour effectuer ou exploiter, dans des conditions justes
et équitables, tous travaux et services d’utilité publique, et pour
développer les ressources naturelles du pays », pour autant que ces
23 ARRÊT N° 2

activités ne sont pas entreprises par l'Administration même. L’on
remarquera que, dans le deuxième alinéa, les mots « sous réserve des
obligations internationales acceptées par le Mandataire » ne sont
pas répétés ; mais je pense qu'il s’agit là d’une limitation tellement

naturelle des pouvoirs du Mandataire qu’elle est sous-entendue
dans le deuxième alinéa tout autant que dans le premier. Le Manda-
taire ne peut pas, en s’entendant avec l'organisme juif pour le déve-
loppement des ressources naturelles du pays, ignorer les obligations
internationales qu’il a acceptées. » |

%
% *

Les pouvoirs attribués par l’article 11 à l'Administration de la
Palestine doivent, on l’a vu, être exercés « sous réserve des obliga-
tions internationales acceptées par le Mandataire ». Cette réserve
était nécessaire, car les obligations internationales du Mandataire
ne sont pas, comme telles, des obligations internationales pour la
Palestine. Puisque l’article 11 du Mandat reconnaît à lAdministra-
tion de la Palestine une large autonomie, il fallait mettre hors de
doute que les pouvoirs accordés ne doivent pas être exercés d’une
manière qui serait incompatible avec certains engagements inter-
nationaux du Mandataire. Les obligations résultant de ces enga-
gements sont ainsi des obligations que l Administration de la Pales-
tine est tenue de respecter : leur violation engage la responsabilité
internationale du Mandataire, car, conformément à l’article 12 du
Mandat, les relations extérieures de la Palestine sont de son ressort.
Il a été allégué, au nom du Gouvernement grec, que l’Administra-
tion de la Palestine, en s’entendant avec l'organisme juif pour effec-
tuer ou exploiter les travaux ou une partie des travaux dont
M. Mavrommatis était déjà concessionnaire et en ne l’indemnisant
pas, aurait méconnu les obligations internationales du Mandataire.
Dans le stade actuel de la procédure, il ne saurait être question de se
demander si vraiment ces obligations ont été violées ; ce serait juger
de la responsabilité de la Partie défenderesse et partant faire ce que,
dans ce moment, les deux Gouvernements intéressés ne demandent
pas à la Cour de faire. Mais, conformément aux principes exposés
ci-dessus, la Cour doit constater dès maintenant que les obligations
internationales visées par l’article rr concernent le fond du litige et
que leur violation, si elle existait, entrainerait une violation de cet
article.
24 ARRÊT N° 2

On a beaucoup discuté sur le point de savoir quelles sont les
obligations internationales du Mandataire, dont le respect est imposé
à l'Administration de la Palestine. Le Gouvernement grec semble
être d’avis que ce sont toutes les obligations internationales en géné-
ral ; par contre, la thèse avancée dans le Contre-mémoire prélimi-
naire du Gouvernement britannique est qu'il s’agit seulement de
certaines régles d’intérét général que la Société des Nations, au
nom de laquelle Sa Majesté britannique exerce le Mandat sur la
Palestine, s’est engagée à maintenir, tels que la liberté du transit
et des communications, l'égalité de traitement du commerce de tous
les Membres de la Société, la suppression du trafic des armes, etc.
Il n’est d’ailleurs pas certain que cette thèse ait été maintenue dans
les débats oraux.

La Cour, tout en s’abstenant de se prononcer sur l’une ou l’autre
de ces opinions, croit devoir formuler dès maintenant certaines
réserves à leur égard. La première ne semble pas tenir suffisamment
compte de l’importance particulière qu'il faut attribuer aux mots
«acceptées par le Mandataire », qui visent évidemment des engage-
ments contractés même si, dans un certain sens, on peut dire que
tout le droit international est accepté par les Etats. On ne com-
prendrait pas d’ailleurs la raison d’une telle clause dans la matière
spéciale dont il s’agit. La seconde interprétation ne s’appuie non plus
sur aucun argument et on ne voit pas les liens qui l’unissent avec
la disposition dont elle fait partie. Les obligations internationales
réservées à l’article 11 sont, de l’avis de la Cour, des engagements
contractés ayant un certain rapport avec les pouvoirs attribués
par le même article à l’Administration de la Palestine.

On a porté à la connaissance de la Cour que, dans le projet de
Mandat, rédigé lorsque le Traité de Sévres semblait devoir étre
ratifié dans un court délai, la clause dont il s’agit était ainsi congue :
« sous réserve des dispositions de l’article 311 du Traité de paix avec
la Turquie », le surplus de l’article du Mandat étant d’ailleurs iden-
tique au texte définitif. Plus tard, lorsqu'il est devenu clair que le
Traité de Sèvres n’entrerait jamais en vigueur, et le nouveau Traité de
paix avec la Turquie n'ayant pas encore été rédigé, on voulut éviter
un retard dans l’adoption du Mandat pour la Palestine en rempla-
çant le renvoi au Traité de Sèvres par les mots : «obligations inter-
nationales acceptées par le Mandataire ». Ces mots visent partant,
en tout cas, et quelle que soit par ailleurs leur portée, les stipula-

 
25 ARRÊT N° 2

tions qui, dans le futur traité de paix avec la Turquie, prendraient
la place des dispositions de l’article 311 du Traité de Sèvres.

Cet article, qui est le second de la Section VI (Sociétés et Conces-
sions) de la Partie IX (Clauses économiques) du Traité, est ainsi
concu : ‘

« Dans les territoires détachés de la Turquie pour être sou-
mis à l’autorité ou à la tutelle d’une des Principales Puissances
alliées, les ressortissants alliés, ainsi que les sociétés contrôlées
par des groupes ou ressortissants alliés bénéficiaires de conces-
sions accordées avant je 29 octobre 1914 par le Gouvernement
ottoman ou par toutes autorités locales ottomanes, seront main-
tenus par la Puissance intéressée dans l’intégralité de leurs
droits dûment acquis; ladite Puissance leur conservera les
garanties qui leur avaient été affectées ou leur en attribuera
d’équivalentes.

« Toutefois, ladite Puissance, si elle juge que le maintien de
l'une quelconque de ces concessions est contraire à l'intérêt
public, aura la faculté, dans un délai de six mois à dater du
moment où le territoire aura été placé sous son autorité ou sa
tutelle, de racheter ladite concession ou d’en proposer la modi-
fication ; dans ce cas, elle sera tenue de payer au concessionnaire
une équitable compensation en conformité des dispositions
suivantes.

«A défaut d’un accord amiableentreles Parties surlemontant
de la compensation prévue ci-dessus, la fixation de ce montant
sera confiée à des tribunaux arbitraux composés de trois mem-
bres: l’un des membres sera désigné par l'État dont est ou
sont ressortissants le concessionnaire ou les possesseurs de
la majorité du capital, lorsqu'il s’agit d'une société ; le deuxième
membre sera désigné par le Gouvernement exerçant l’autorité
sur le territoire intéressé ; et le troisième sera, à défaut d’accord
entre les intéressés, désigné par le Conseil de la Société des
Nations.

«Le Tribunal, jugeant en droit comme en équité, devra
prendre en considération tous les éléments d'appréciation, sur
la base du maintien avec réadaptation du contrat, comme il
est indiqué au paragraphe suivant.

«Si la concession est maintenue, le concessionnaire aura
26 ARRÊT N° 2

le droit, dans un délai de six mois, après l'expiration du délai
prévu au deuxième alinéa du présent article, de demander la
réadaptation de son contrat aux nouvelles conditions écono-
miques et, à défaut d'accord direct avec le Gouvernement inté-
ressé, la décision sera déférée au Tribunal arbitral ci-dessu
visé. » |

Comme l’article 311 du Traité de Sèvres visait le règlement des
concessions dans les territoires détachés de la Turquie, et comme
cet article est maintenant remplacé par le Protocole XII du Traité
de Lausanne, la conclusion s'impose que «les obligations interna-
tionales acceptées par le Mandataire » réservées à l’article 11 du
Mandat comprennent certainement celles qui résultent du Proto-
cole XII de Lausanne.

Ces obligations limitent les pouvoirs qu'a l'Administration de
la Palestine de décider quant à la propriété ou au contrôle public de
toutes les ressources naturelles du pays ou des travaux et services
d'utilité publique déjà établis ou à y établir. Puisque — comme il a
été rappelée plus haut — les concessions Rutenberg tombent sous
l’application de l’article 11 du Mandat, il est clair que l’Admi-
nistration de la Palestine est aussi tenue, par rapport à ces conces-
sions, de respecter les obligations résultant pour la Grande-Bretagne
du Protocole XII. Si cette Administration, en octroyant les conces-
sions Rutenberg, a contrevenu aux obligations susdites, il y a la
une atteinte à l’article rz du Mandat, et cette atteinte peut faire
l’objet d’une instance devant la Cour en vertu de l’article 26.

La Cour est d’avis que l'insertion, dans l’article 11, de la réserve
relative aux obligations internationales, n’a pas le caractère d’une
simple constatation sans valeur juridique directe, mais que, par
contre, elle est destinée à donner à ces obligations, dans le cadre
tracé audit article, la même protection qu’à toutes les dispositions
du Mandat.

Il ne reste alors que la question de savoir si des obligations
internationales résultant du Protocole XII de Lausanne, dénommé
ci-après «Protocole XII», visent les concessions Mavrommatis.

Cet acte, ayant pour titre : Protocole relatif à certaines concessions
accordées dans l’ Empire ottoman, s'applique aux contrats de conces-
27 ARRÊT N° 2

sion dûment intervenus avant le 29 octobre 1914 entre le Gou-
vernement ottoman ou toute autorité locale, d’une part, et, d’autre
part, les ressortissants (y compris les Sociétés) des Puissances
contractantes autres que la Turquie. La Grèce est une de ces Puis-
sances. Le Protocole comprend deux sections, dont la première
{articles r à 8) est relative aux concessions dans les territoires qui
continuent à faire partie de l’Empire ottoman, alors que la seconde
(articles 9 à 13) s'applique aux concessions dans les territoires déta-
chés. Le principe fondamental du Protocole est le maintien des
contrats de concession passés avant le 29 octobre 1914. Dans les
territoires détachés de l’Empire ottoman, l’État successeur est
subrogé dans les droits et charges de la Turquie : la plupart des
stipulations de la Section première s'appliquent également aux
contrats visés dans la Section II. Les bénéficiaires de contrats de
concession antérieurs au 29 octobre 1914, qui à la date de la mise
en vigueur du Traité de paix auraient reçu un commencement d’exé-
cution, ont droit à la réadaptation de leurs contrats aux conditions
économiques nouvelles ; Les autres bénéficiaires n’ont pas droit à la
réadaptation, mais leurs contrats peuvent être résiliés sur leur
demande et, dans ce cas, ils ont droit, s’il y a lieu, à une indemnité
équitable pour les travaux d'étude.

Il n’est pas contesté que les concessions de Jérusalem, étant
antérieures au 29 octobre 1914, doivent être réglées par applica-
tion du Protocole XIT. Les Parties sont par contre en désaccord
sur le point de savoir si le bénéficiaire desdites concessions a le
droit de se prévaloir de l’article 4 du Protocole, et partant de
demander qu’elles soient mises en conformité avec les conditions
économiques nouvelles ; ou bien si, conformément à l’article 6, le
bénéficiaire n’a d'autre droit que celui de demander la résiliation
du contrat avec une équitable indemnité pour les travaux d’ étude.
D'après les principes exposés ci-dessus, la question de savoir si
l'Administration de la Palestine peut refuser à M. Mavrommatis
le bénéfice de la réadaptation des concessions de Jérusalem, est
‘une question relative à l'interprétation de l’article 11 du Mandat,
et partant l’article 26 lui est applicable.

En ce qui concerne les concessions de Jaffa, la situation est la
suivante. Les accords préliminaires sont dates du 27 janvier 1914,
28 ARRÊT N° 2

et le 6 mars de la même année le ministère des Travaux publics
de Constantinople avait autorisé le District de Palestine à octroyer
les concessions envisagés. Cependant, elles ne furent transformées
en concessions régulièrement signées par les autorités ottomanes
que le 28 janvier 1916. Selon les prescriptions d’une loi ottomane,
qui avait été promulguée sur ces entrefaites, elles devaient être
confirmées par un firman impérial ; mais cette condition ne fut
jamais remplie.

D'après les documents soumis à la Cour par le Gouvernement
grec et relatifs aux négociations entre les intéressés, les Parties
sont en désaccord sur la question de savoir si, par effet du Protocole
XII, les concessions obtenues en Turquie postérieurement au
29 octobre 1014 sont dénuées de toute valeur à l'égard des Etats
successeurs de l'Empire ottoman, ou si par contre «les concessions
accordées entre le 29 octobre 1914 et le rétablissement de la paix
dans les pays où la Turquie continuait d'exercer la souveraineté,
encore que leur maintien ne puisse pas être imposé aux États
successeurs, sont en principe valables à leur égard. »

La Cour n’a pas à se prononcer sur les mérites de cette thèse. I]
lui suffit de constater que si le Protocole XII, ne disant rien à
l'égard des concessions postérieures au 29 octobre 1914, laisse
subsister le principe général de la subrogation, on ne saurait affir-
mer que ce principe rentre dans les obligations internationales
visées à l’article rr du Mandat, tel qu'il a été interprété ci-dessus.
L’Administration de la Palestine serait tenue de reconnaître les
concessions de Jaffa non en vertu d’un engagement contracté par
le Mandataire, mais en vertu d'un principe général du droit inter-
national auquel les engagements contractés par le Mandataire
n'auraient pas dérogé.

S'il est vrai que la solution d’un tel différend exige que soient
déterminés l'étendue et l'effet des obligations internationales résul-
tant du Protocole XII, il n’en est pas moins vrai que la Cour n’est
pas compétente pour interpréter et appliquer, sur requête unilaté-
rale, ce Protocole comme tel, car il ne contient aucune clause qui
soumette à la Cour les différends relatifs à son objet.

Par contre, la Cour est compétente pour appliquer le Protocole
XII dans la mesure où l'exige l’article 11 du Mandat.
29 ARRÊT No 2

Les conclusions qui se dégagent des considérations précédentes
sont :

a) Que le différend existant entre les Gouvernements de la
Grande-Bretagne et de la Grèce à l’égard dela réclamation Mavrom-
- matis relative aux concessions de Jérusalem doit être décidé sur la
base de l’article 11 du Mandat et que partant il rentre dans le
cadre de ceux pour lesquels le Mandataire a accepté la juridiction
de la Cour; |

b) que, par contre, le différend entre lesdits Gouvernements
a Végard de la réclamation Mavrommatis relative aux concessions
de Jaffa ne regarde pas l’article 11 du Mandat et, partant, ne
rentre pas dans le cadre de ceux pour lesquels le Mandataire a
accepté la juridiction de la Cour.

Bien que Ja Cour ait été saisie d’une demande unique tendant au
paiement par la Grande-Bretagne d’une somme globäle, et bien
que l’affaire des concessions Mavrommatis ait été traitée dans
son ensemble au cours des négociations ayant précédé la présente
instance comme une seule affaire, il n’en est pas moins vrai que,
dans son mémoire, le Gouvernement grec présente sa réclamation
sous trois chefs différents. L’un — celui relatif aux travaux du
Jourdain — est abandonné par le mémoire lui-méme; les deux
autres, relatifs l’un à Jérusalem et l’autre à Jaffa, sont exposés
séparément avec des demandes d’indemnité distinctes. Dans ces
circonstances, la Cour ayant constaté qu’elle n’a juridiction que
pour connaître de la réclamation relative à Jérusalem, retient
ladite réclamation pour en juger sur le fond, tout en déclarant
que cette juridiction ne s’étend pas sur la réclamation relative :
aux travaux de Jaffa.

IV.

La juridiction aux termes des articles 26 et 11 du Mandat pour
la Palestine étant admise pour les raisons développées ci-dessus,
la Cour se trouve en présence de la question de savoir si, en ce qui
concerne le différend relatif aux concessions de Jérusalem, cette
juridiction n’est pas éventuellement limitée par un autre acte
international qui pourrait primer les dispositions du Mandat.

Si un Etat, en vertu d’une clause instituant la juridiction obli-
gatoire de la Cour, saisit cette derniére, il accepte quel’autre Partie
pourra lui opposer des engagements qui auraient été conclus entre
30 ARRÊT N° 2

les litigants et qui seraient de nature à mettre en échec la juridic-
tion. Or, l’agent de Sa Majesté britannique, dans son Preliminary
Objection to the Jurisdiction of the Court, document mis en téte du
Preliminary Counter-Case, base l'exception tendant à faire débou-
ter la requête hellénique, d’une part sur la thèse que l’article 26
du Mandat n’est pas applicable en l’espéce, et d’autre part sur la
thése que le seul acte international concernant la reconnaissance
de concessions en Palestine est le Protocole XII, et que cet acte
ne prévoit pas la juridiction de la Cour permanente de Justice inter-
nationale pour la décision de différends au sujet de l’interprétation
et de l’application des dispositions dudit Protocole.

Bien que l’Agent de Sa Majesté britannique n’ait pas soutenu
expressément que la juridiction de la Cour aux termes du Mandat
— juridiction dont il conteste l'existence — serait incompatible
avec les clauses du Protocole XII, la Cour estime que l’invocation
de cet acte par l’Agent britannique doit être comprise comme une
des bases de la contestation de la juridiction de la Cour. Dans ces
conditions, il n’est pas nécessaire d'examiner si la Cour, recevant
sa juridiction de la volonté des États litigants, serait en droit de
tenir compte, en statuant sur sa juridiction, d’autres arguments
que ceux que les Parties font valoir.

Il est certain que le Protocole XIT constitue un acte international
distinct et indépendant du Mandat pour la Palestine. Il mentionne
tout spécialement et explicitement des concessions telles que celles
de M. Mavrommatis, tandis que l’article rr du Mandat ne les vise
qu implicitement. Enfin ce Protocole est postérieur au Mandat.
Il existe donc toutes les conditions requises pour que ses clauses
puissent primer celles du Mandat. Bien que les termes du Mandat
revêtent un caractère particulier comme ayant été définis par le
Conseil de la Société des Nations, aucune des Parties n’a soutenu
qu’un Membre de la Société des Nations ne pourrait renoncer à des
droits qu'il tient du Mandat.

Avant d'examiner si et, le cas échéant, dans quelle mesure, la
juridiction de la Cour, aux termes de l’article 26, pourrait être
affectée par le Protocole XII, il y a lieu de constater ceci :commeila
été déjà démontré, l’article 11 du Mandat renvoie au Protocole XII.
3r ARRET N° 2

Cet acte international doit occuper la Cour, non seulement comme
régle limitant éventuellement sa juridiction, mais aussi et avant
tout comme règle applicable en vertu de l’article 11 qui est précisé-
ment la disposition sur laquelle cette juridiction se fonde. Dans
cet ordre d’idées, le Protocole vient compléter les dispositions du
Mandat à l’instar d'un Règlement qui, visé par une loi, constitue
indirectement une partie de celle-ci. Toutefois, envisagé sous l’un
ou sous l’autre de ces deux aspects, le Protocole XI est toujours
le méme acte avec les mémes effets.

Le fait que l’article rz ne renvoie audit Protocole que par une
formule générale et que ce Protocole est postérieur au Mandat, ne
permet pas de conclure que le Protocole ne serait applicable en
Palestine que pour autant qu'il est compatible avec le Mandat. Au
contraire, dans le doute, c’est le Protocole en tant qu’accord spécial
et postérieur qui devrait l’emporter. _

Si cela est vrai, il n’est pas moins vrai que les dispositions du
Mandat, et particuliérement celles qui concernent la juridiction de
la Cour, sont applicables pour autant qu’elles sont compatibles
avec le Protocole. La réserve contenue dans l’article r1 en faveur
des obligations internationales rend parfaitement clair que celles-ci
doivent étre intégralement respectées, mais qu’aucun effet déroga-
toire général ne leur est reconnu à l'égard des dispositions de l’ar-
ticle 11. Le silence du Protocole XII au sujet du Mandat et au
sujet de la compétence de la Cour permanente de Justice interna-
tionale ne permet point de conclure que les Parties aient voulu
l’écarter, car le Protocole XII ne concerne pas seulement les terri-
toires mandatés, et il comprend parmi ses signataires aussi un Etat
qui n’est pas Membre de la Société des Nations. Si le respect du
Protocole XII, en tant que règle applicable en Palestine par
rapport à un État Membre de la Société des Nations, est garanti par
l’article rr du Mandat, la règle de l’article 26, qui établit positi-
vement la juridiction de la Cour pour des différends relatifs à
l’article 11, ne saurait nullement être mise en échec par le silence
du Protocole au sujet de cette juridiction.

Entre le Protocole XII et l’article rr du Mandat, il n’y a aucune
incompatibilité. Cela résulte avecévidencedelacomparaison des deux
textes. L'article 11 ne mentionne pas directement les concessions ;
il se borne à définir certains pouvoirs du Mandataire et certains
buts de la politique économique de l'Administration palestinienne.
Par contre, le Protocole s'occupe exclusivement et de façon détail-

 
32 | ARRÊT N° 2

lée des concessions ; ainsi qu’il a été dit plus haut, il établit des cri-
tères suivant lesquels certaines concessions doivent être mainte-
nues ; il règle la subrogation des États successeurs dans les droits
et obligations des autorités ottomanes. C’est du droit matériel. Mais
il contient aussi des clauses qui ont un caractère formel et qui concer-
nent la procédure à suivre ; il prévoit des négociations administra-
tives sur la réadaptation de certaines concessions ; il fixe les délais
dans lesquels ces négociations peuvent avoir lieu ou certaines décla-
rations des concessionnaires peuvent être faites ; enfin, il établit
pour l'évaluation des indemnités à accorder aux concessionnaires,
une procédure spéciale d'expertise.

Ce sont ces dispositions d'ordre formel du Protocole qui peuvent
être considérées comme incompatibles, non pas avec l'article II
du Mandat, mais avec la juridiction de la Cour qui se fonde sur cet
article. Cette incompatibilité présente un double aspect. Pour
autant que le Protocole institue, à son article 5, une juridiction spé-
ciale pour fixer des indemnités, cette juridiction spéciale, pourvu
qu’elle fonctionne dans les conditions prévues, exclut à ces fins la
juridiction générale qui, pour les différends concernant l’interpréta-
tion et l'application du Mandat, est constituée par la Cour. Par
contre, les dispositions relatives aux négociations administratives
et aux délais n’ont rien d’exclusif par rapport à la juridiction de la
Cour ; ils n’ont pour effet que de suspendre l'exercice de cette juridic-
tion jusqu’au moment où la voie des négociations est épuisée et les
délais sont expirés. Sous réserve des compétences spéciales reconnues
aux experts, sous réserve du respect des délais et des déclarations
prévues, la juridiction de la Cour est intacte pour autant qu’elle
peut être basée sur l’article rr. Cela est notamment le cas pour les
différends relatifs à l’interprétation et à application des disposi-
tions mêmes du Protocole.

Or, en l’espèce, il semble que le différend entre les deux Partise
porte sur des points qui sont des points préliminaires par rapport
à l’application des articles 9, x et 4 à 6 du Protocole. Aussi long-
temps qu'il y a une divergence de vues au sujet de la question de sa-
voir si les concessions Mavrommatis concernant Jérusalem tombent
sous le coup de l’article 4 ou bien de l’article 6 du Protocole, les
dispositions concernant la procédure pour l’une et pour l’autre
éventualité ne sauraient être opposées à la juridiction de la Cour.
Pour ces raisons, ni la juridiction même de la Cour, ni l'exercice de
cette juridiction ne sont mis en échec dans la phase actuelle du diffé-
33 ARRÊT N° 2

rend, par les dispositions du Protocole XII relatives au for spécial
prévu à l’article 5 ou relatives aux délais visés aux articles 4 et 6.
Ii n’est pas non plus possible d'opposer à la Grèce le fait que le con-
cessionnaire n'a pas exercé le droit d'option visé à l’article 4. Le
Gouvernement britannique ne pourrait exiger l'exercice de ce droit
aussi longtemps qu’il conteste que la concession tombe sous le coup
de cet article. Resterait à examiner si les négociations qui ont eu
lieu au sujet de l’application anticipée du Protocole peuvent exer-
cer une influence sur le cours des délais en question. Cette question,
cependant, ne pourrait se poser qu’autant qu'il serait établi si les
délais applicables à la concession sont ceux de l’article 4 ou ceux de
l’article 6.

V.

Le Traité de Lausanne ainsi que le Protocole XII ont été signés
par la Grande-Bretagne et la Grèce le 24 juillet 1923. Pendant la
période dans laquelle les négociations décisives entre la Gréce et la
Grande-Bretagne au sujet des concessions Mavrommatis ont eu
lieu (janvier à avril 1924) et au moment où l’instance grecque fut
introduite (le 13 mars 1924), le dépôt des ratifications prévu par
l’article 143 du Traité de Lausanne et nécessaire pour l’entrée en vi-
gueur dudit traité et de ses actes complémentaires, à l'égard des
signataires qui l’auraient ratifié à cette époque, n’avait pas encore
eu lieu. Cet événement est survenu le 6 août 1924. Déjà avant
cette date, la Grèce (loi hellénique du 25 août 1923, Journal officiel
hellénique de la même date) et la Grande-Bretagne (Treaty of peace
— Turkey — Act of 15 April 1924) avaient pris les mesures néces-
saires en vue de la ratification du Traité de Lausanne. Ce traité
étant maintenant entré en vigueur et le Protocole XII devenu
applicable à l’égard de la Grande-Bretagne et la Grèce, il n’est pas
nécessaire d'examiner quelle aurait été la situation juridique, si
le traité n'avait pas été ratifié au moment où l'arrêt de la Cour
serait rendu. :

Comme l’Agent de Sa Majesté britannique a fait valoir l’argu-

ment que le Protocole XII n’était pas en vigueur, la Cour estime
nécessaire de se prononcer sur la question de savoir si sa juridiction
peut se trouver affectée par le fait que ledit Protocole peut déployer
ses effets seulement depuis le 6 août 1924.
34 ARRÊT N° 2

Le Protocole XII a été établi afin de fixer les conditions dans
lesquelles certaines concessions accordées par les autorités otto-
manes avant la conclusion du Protocole devraient être reconnues
et traitées par les Parties contractantes. Il est donc un trait
essentiel du Protocole de déployer des effets à ’égard de situations
juridiques remontant à une époque antérieure à sa propre exis-
tence. Si la protection des droits reconnus par le Protocole XII
contre des atteintes qui auraient pu être commises avant l’entrée
en vigueur de cet acte international, n’était pas visée par ses
clauses, le Protocole manquerait d’effet précisément par rapport
à la période où les droits en question ont avant tout besoin de
protection. La Cour est donc d’avis que le Protocole garantit
les droits reconnus par lui contre toute violation indépendamment
du moment où elle aurait eu lieu.

Dans le même ordre d'idées, il faut encore examiner si la ques-
tion de savoir si la validité de l'introduction d'instance peut
être mise en doute parce qu'elle est antérieure à l’époque où le
Protocole XII est devenu applicable. Tel n’est pas le cas. Même
si, avant cette époque, la juridiction de la Cour n'existait pas
pour la raison que l'obligation internationale visée à l’article 11
n'était pas encore en vigueur, il aurait été toujours possible,
pour la partie demanderesse, de présenter à nouveau sa requête,
dans les mêmes termes, après l'entrée en vigueur du Traité de
Lausanne ; et alors on n’aurait pu lui opposer le fait en question.
Même si la base de l'introduction d'instance était défectueuse
pour la raison mentionnée, ce ne serait pas une raison suffi-
sante pour débouter le demandeur de sa requête. La Cour, exer-
cant une juridiction internationale, n’est pas tenue d’attacher
à des considérations de forme la même importance qu'elles pour-
raient avoir dans le droit interne. Dans ces conditions, même
si l'introduction avait été prématurée, parce que le Traité de
Lausanne n'était pas encore ratifié, ce fait aurait été couvert
par le dépôt ultérieur des ratifications requises.

Ainsi qu'il a été expliqué plus haut, le différend porte sur des
points préliminaires à l’application de certaines dispositions du
Protocole XII, savoir celles qui visent des négociations à entre-
prendre et des délais à courir. C’est pourquoi l’on ne saurait
opposer au demandeur une objection fondée sur la prétendue
obligation pour lui de se conformer dès maintenant à ces dispo-
sitions. Cette conclusion s'impose encore en l'espèce pour une
35 ARRÊT N° 2

autre raison: les Parties et, avant elles, les intéressés ont, d’un
commun accord, et sur l'initiative du Gouvernement de Sa Majesté
britannique, poursuivi, a partir de la signature du Traité de
Lausanne, leurs pourparlers sur la base du Protocole XII. Il
semble qu’il y a des précédents dans ce sens.

Reste enfin une derniére question, qui touche au probléme
de la rétroactivité soulevé par Agent de Sa Majesté britannique.
.Si la juridiction de la Cour est basée sur l’article 11 du Mandat,
il faut que cette disposition soit applicable au différend non seule-
ment vatione materi@, mais aussi 7alione temporis.

Ii faut retenir d’abord que, au moment où les thèses diver-
gentes des deux Gouvernements se sont nettement dessinées
(avril 1924) et au moment où l'instance a été introduite, le Mandat
pour la Palestine était en vigueur. La Cour est d’avis que, dans
le doute, une juridiction basée sur un accord international s'étend
à tous les différends qui lui sont soumis après son établissement.
Dans le cas actuel, cette interprétation semble imposée par les
termes mêmes de l’article 26, d’après lequel doit être soumis à
la Cour « tout différend quel qu'il soit . . . . qui viendrait à s’élever ».
La réserve faite dans de nombreux traités d'arbitrage au sujet
de différends engendrés par des événements antérieurs à la con-
clusion du traité, semble démontrer la nécessité d’une limitation
expresse de la juridiction et, par conséquent, l’exactitude de
la règle d'interprétation énoncée ci-dessus. Le fait qu’un différend
surgit à un moment donné entre les Etats forme un critère suffi-
samment précis pour délimiter, dans le temps, la juridiction,
tandis que la détermination des événements qui ont donné nais-
sance à un différend se trouve dans beaucoup de cas inextrica-
blement liée au fond même du litige.

Toutefois, même si l’on exige que l’acte allégué par la Partie
demanderesse comme contraire aux dispositions du Mandat
appartienne à une époque où le Mandat était en vigueur, la Cour
croit que cette condition est remplie dans l'espèce. Si l'octroi
des concessions Rutenberg, pour autant qu’elles pourraient être
reconnues incompatibles, au moins en partie, avec celles de
Mavrommatis, constitue la violation du Mandat, cette violation,
quel que soit le moment auquel elle a commencé, subsisterait
encore et tomberait, de ce fait, sous le coup du Mandat. C’est
sans aucun doute sous le régime du Mandat que le Gouvernement
britannique a pris, par la lettre du 1° avril 1924, l'attitude qui,
36 ARRÊT N° 2

dans l'opinion du Gouvernement hellénique, a rendu impossible
de continuer les négociations en vue d’un arrangement et a donné
à la violation alléguée par la Grèce un caractère définitif.

C’est pour ces raisons que la Cour estime ne pas devoir examiner
si les dispositions du Mandat, une fois entrées en vigueur, s’appli-
quent rétroactivement à l’époque où, selon la requête grecque,
les armées britanniques auraient utilisé, à partir de 1918, certaines
études de M. Mavrommatis, et où, en 1921, les autorités de la
Palestine et le Colonial Office n'auraient pas cru devoir traiter
les concessions en question comme s'imposant à leur respect
dans la mesure indiquée par M. Mavrommatis.

Sans insister davantage sur ce côté du problème, la Cour croit
devoir retenir que l'institution des Mandats, y compris ceux à
établir dans des territoires appartenant autrefois à l'Empire
ottoman, remonte à l’article 22 du Pacte de la Société des Nations ;
que, en outre, le Mandat pour la Palestine a été confié à la Grande-
Bretagne par les Principales Puissances alliées en 1920 et que,
enfin, en 1921, le projet de Mandat pour la Palestine contenait

la réserve en faveur des articles 311 et 312 du Traité de Sèvres

PAR CES MOTIFS,

La Cour, jugeant contradictoirement,

Admet l'exception préliminaire présentée par le Gouvernement
de Sa Majesté britannique, pour autant qu’elle se réfère a la
réclamation relative aux travaux de Jaffa et la rejette pour autant
qu’elle se réfère à la réclamation relative aux travaux de Jérusalem ;

Retient l'affaire pour statuer au fond dans la même mesure ;

Charge le Président de fixer, aux termes de l’article 33 du
Règlement, les délais pour le dépôt des documents ultérieurs
de la procédure écrite.

Le présent Arrêt ayant été rédigé en français et en anglais,
c’est le texte français qui fait foi.
37 ARRÊT N° 2

Fait et jugé au Palais dela Paix à La Haye, ce trente août milneuf
cent vingt-quatre, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis aux
agents des Gouvernements de Sa Majesté britannique et dela
République hellène respectivement.

Le Président :
(Signé) LODER.

Le Greffier :
(Signé) À. HamMarsKJOLp.

Lord Finlay et MM. Moore, de Bustamante, Oda et Pessôa,
déclarant ne pas pouvoir se rallier à l’arrêt rendu par la Cour,
et se prévalant du droit que leur confère l’article 57 du Statut
de la Cour, ont joint audit arrêt les exposés suivants de leur
opinion individuelle.

(Paraphé) L.

(Paraphé) À. H.
